
	

113 HR 236 IH: Crackdown on Deadbeat Gun Dealers Act of 2013
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 236
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Langevin (for
			 himself, Mr. Van Hollen,
			 Mr. Grijalva,
			 Mr. Cicilline,
			 Mr. Rush, Mr. Cartwright, and Ms. Slaughter) introduced the following bill;
			 which was referred to the Committee on the
			 Judiciary
		
		A BILL
		To ensure greater accountability by licensed firearms
		  dealers.
	
	
		1.Short titleThis Act may be cited as the
			 Crackdown on Deadbeat Gun Dealers Act
			 of 2013.
		2.Increasing the
			 number of allowed compliance inspections of firearms dealersSection 923(g)(1)(B)(ii)(I) of title 18,
			 United States Code, is amended by striking once and inserting
			 3 times.
		3.Increasing
			 penalties on firearms licenseesSection 924(a)(3) of title 18, United States
			 Code is amended by striking one year and inserting 5
			 years.
		4.Serious
			 recordkeeping offenses that aid gun traffickingSection 924(a)(3) of title 18, United States
			 Code, is amended by striking the period and inserting ; but if the
			 violation is in relation to an offense under subsection (a)(6) or (d) of
			 section 922, shall be fined under this title, imprisoned not more than 10
			 years, or both..
		5.Suspension of
			 firearms dealer’s license and civil penalties for violations of the gun control
			 actSubsections (e) and (f) of
			 section 923 of title 18, United States Code, are amended to read as
			 follows:
			
				(e)The Attorney
				General may, after notice and opportunity for hearing, suspend or revoke any
				license issued under this section, or may subject the licensee to a civil
				penalty of not more than $10,000 per violation, if the holder of the license
				has willfully violated any provision of this chapter or any rule or regulation
				prescribed by the Attorney General under this chapter or fails to have secure
				gun storage or safety devices available at any place in which firearms are sold
				under the license to persons who are not licensees (except that in any case in
				which a secure gun storage or safety device is temporarily unavailable because
				of theft, casualty loss, consumer sales, backorders from a manufacturer, or any
				other similar reason beyond the control of the licensee, the dealer shall not
				be considered to be in violation of the requirement to make available such a
				device). The Attorney General may, after notice and opportunity for hearing,
				suspend or revoke the license of, or assess a civil penalty of not more than
				$10,000 on, a dealer who willfully transfers armor piercing ammunition. The
				Attorney General may at any time compromise, mitigate, or remit the liability
				with respect to any willful violation of this chapter or any rule or regulation
				prescribed by the Attorney General under this chapter. The Attorney General’s
				actions under this subsection may be reviewed only as provided in subsection
				(f).
				(f)(1)Any person whose
				application for a license is denied and any holder of a license which is
				suspended or revoked or who is assessed a civil penalty shall receive a written
				notice from the Attorney General stating specifically the grounds upon which
				the application was denied or upon which the license was suspended or revoked
				or the civil penalty assessed. Any notice of a suspension or revocation of a
				license shall be given to the holder of the license before the effective date
				of the suspension or revocation.
					(2)If the Attorney General denies an
				application for a license, or suspends or revokes a license, or assesses a
				civil penalty, the Attorney General shall, upon request by the aggrieved party,
				promptly hold a hearing to review the denial, suspension, revocation, or
				assessment. In the case of a suspension or revocation of a license, the
				Attorney General shall, on the request of the holder of the license, stay the
				effective date of the suspension or revocation. A hearing under this paragraph
				shall be held at a location convenient to the aggrieved party.
					(3)If after a hearing held under
				paragraph (2) the Attorney General decides not to reverse the decision to deny
				an application or suspend or revoke a license or assess a civil penalty, the
				Attorney General shall give notice of the decision to the aggrieved party. The
				aggrieved party may at any time within 60 days after the date notice is given
				under this paragraph file a petition with the United States district court for
				the district in which party resides or in which the party’s principal place of
				business is located for a de novo judicial review of the denial, suspension,
				revocation, or assessment. In a proceeding conducted under this subsection, the
				court may consider any evidence submitted by the parties to the proceeding
				whether or not such evidence was considered at the hearing held under paragraph
				(2). If the court decides that the Attorney General was not authorized to deny
				the application or to suspend or revoke the license or to assess the civil
				penalty, the court shall order the Attorney General to take such action as may
				be necessary to comply with the judgment of the
				court.
					.
		6.Termination of
			 firearms dealer’s license upon felony convictionSection 925(b) of title 18, United States
			 Code, is amended by striking until any conviction pursuant to the
			 indictment becomes final and inserting until the date of any
			 conviction pursuant to the indictment.
		7.Authority to hire
			 additional personnelThe
			 Director of the Bureau of Alcohol, Tobacco, Firearms, and Explosives may hire
			 at least 50 additional personnel for the purpose of carrying out additional
			 inspections as provided for in the amendments made by this Act.
		8.Report to the
			 CongressThe Director of the
			 Bureau of Alcohol, Tobacco, Firearms, and Explosives shall submit biennial
			 reports to the Congress on the implementation of this Act, which shall include
			 a statement by the Director as to what additional resources, if any, are
			 necessary in order to implement this Act, and any recommendations of the
			 Director for how better to ensure that firearms dealers are complying with all
			 laws and regulations that apply with respect to dealing in firearms, and that
			 noncompliant firearms dealers are subject to appropriate action in a timely
			 manner.
		
